Citation Nr: 1542893	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1974 to October 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the RO in Jackson, Mississippi, which declined to reopen service connection for PTSD.  

The Veteran testified from Milwaukee, Wisconsin, at a June 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for PTSD to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1998 RO rating decision denied service connection for PTSD due to the lack of a PTSD diagnosis and no verifiable in-service stressor.  Additional evidence was subsequently received and service connection for PTSD was again denied in an August 1999 rating decision.  The Veteran filed a timely notice of disagreement (NOD) following the August 1999 decision but did not perfect the appeal, and no new and material evidence was received during the one year appeal period following the decision.

2.  In March 2008, the Veteran subsequently filed a claim to reopen service connection for PTSD.  The RO declined to reopen PTSD in a June 2008 rating decision, finding that no new and material evidence had been submitted.  The Veteran did not file a timely NOD following the March 2008 decision, and no new and material evidence was received during the one year appeal period following the decision.

3.  New evidence received since the March 2008 rating decision relates to an unestablished fact of a current PTSD diagnosis that is necessary to substantiate a claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The July 1998 and August 1999 rating decisions denying service connection for PTSD, and the March 2008 rating decision denying reopening of service connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the March 2008 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The instant decision reopens the issue of service connection for PTSD and remands the issue of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for PTSD

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

A July 1998 RO rating decision denied service connection for PTSD due to the lack of a PTSD diagnosis and no verifiable in-service stressor.  Additional evidence was subsequently received and service connection for PTSD was again denied in an August 1999 rating decision.  The Veteran filed a timely notice of disagreement (NOD) following the August 1999 decision but did not perfect the appeal, and no new and material evidence was received during the one year appeal period following the decision.  As such, the July 1998 and August 1999 rating decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

The Veteran subsequently filed a claim to reopen the previously denied PTSD claim in March 2008.  The RO declined to reopen the issue in a June 2008 rating decision, finding that no new and material evidence had been submitted.  The Veteran did not file a timely NOD following the March 2008 decision, and no new and material evidence was received during the one year appeal period following the decision.  Again, the March 2008 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the March 2008 rating decision declining to reopen service connection for PTSD, VA has received additional VA treatment records.  A November 2014 VA outpatient social work record conveys that the Veteran was diagnosed with PTSD related to military sexual trauma (MST) and childhood sexual abuse.  Such evidence relates to an unestablished fact of a current PTSD diagnosis that is necessary to substantiate a claim for service connection for PTSD.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for PTSD.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.



REMAND

Addendum Opinion

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).
	
Under 38 C.F.R. § 3.304(f)(5) (2015), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014) (emphasis added). Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2015).

The report from the June 2014 VA PTSD examination reflects that the VA examiner assessed that the Veteran did not have a current diagnosis of PTSD.  Further, the VA examiner stated that there were no identifiable "markers" that may substantiate the Veteran's advanced stressor of MST.  The Veteran has advanced on multiple occasions being discharged from service after attacking a service member who sexually assaulted him in service.  At the June 2015 Board videoconference hearing, the Veteran's representative argued that the Veteran's short time in service (June 1974 to October 1974) should be considered as a MST marker.  Further, at the hearing the Veteran testified to beginning mental health treatment at the Milwaukee VA Medical Center (VAMC) in March 2015, and also testified to discussing the MST during these sessions.  On remand an addendum opinion should be obtained addressing whether the Veteran's short period of service and/or anything addressed in the new VAMC mental health treatment records could be considered a possible MST marker.

The report from the June 2014 VA PTSD examination also reflects that the VA examiner diagnosed the Veteran with multiple mental health disabilities, including major depressive disorder and unspecified anxiety disorder; however, no opinion was rendered as to the cause of these mental health disabilities.  An addendum opinion addressing whether these mental health disabilities are related to service would be helpful.

Further, the evidence of record reflects that the Veteran may have been molested at a young age, and that symptoms of a mental health disability may have first appeared at or about the age of 10.  As such, an addendum opinion is necessary to address whether a mental health disability existed prior to service, and, if so, whether such disability was aggravated by service.


Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, Social Security Administration (SSA) records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In a December 1998 statement, the Veteran advanced being unemployed and receiving Social Security Administration (SSA) disability benefits related to mental health problems caused by the advanced MST.  It does not appear that VA ever obtained the SSA records.  Accordingly, upon remand, the AOJ should attempt to obtain a copy of any decision granting or denying SSA disability benefits, along with all supporting medical documentation used in reaching the decision.

Further, as noted above, the Veteran continues to receive regular mental health treatment from the Milwaukee VAMC.  On remand the AOJ should obtain the outstanding VA treatment records for the period on and after December 2014. 

Accordingly, the issue of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, is REMANDED for the following action:

1.  Contact the SSA and request that it provide a copy of any SSA decision, should one exist, awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and copies of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record Milwaukee VAMC treatment records pertaining to the treatment of the Veteran's mental health, not already of record, for the period on and after December 2014.

3.  Return the June 2014 VA PTSD examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination reports that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiners should advance the following opinions:

A)  After considering whether the Veteran's short period of time in service (June 1974 to October 1974) and/or any statements made by the Veteran during VA mental health treatment may be considered as possible MST markers, offer an opinion as to whether the Milwaukee VAMC's PTSD diagnosis is supported by the evidence of record.  If it is now the examiner's opinion that MST occurred, the examiner should specifically identify what factors this opinion is based on.

B)  Whether or not the Veteran has a current diagnosis of PTSD, for each mental health disability diagnosed, opine as to whether there is clear and unmistakable evidence that the mental health disability existed prior to service.

C)  For each mental health disability assessed to have clearly and unmistakably existed prior to service, opine as to whether there is clear and unmistakable evidence that the preexisting mental health disability was not aggravated by (i.e., not permanently worsened in severity beyond its natural progression during) the Veteran's military service (June 1974 to October 1974).

D)  For each non-PTSD mental health disability found not to have clearly and unmistakably existed prior to service,  is it as likely as not (i.e., probability of 50 percent or more) that the disability had its onset during active service, including as due to the advanced MST?

E)  If it is now the examiner's opinion that MST occurred in this case, does the Veteran now have PTSD related to the MST?  If so, what symptoms are attributable to the PTSD?

If it is the examiner's opinion that there is aggravation of one or more mental health disabilities, he or she should identify the baseline level of severity of the identified disability prior to the onset of worsening, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then readjudicate the issue of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.  If the benefit sought remains denied, the Veteran and representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


